PETITIONER APPEARING PRO SE:                  ATTORNEYS FOR RESPONDENT:
J. CHARLES SHEERIN                            CURTIS T. HILL, JR.
Michigan City, IN                             ATTORNEY GENERAL OF INDIANA
                                              MEREDITH B. MCCUTCHEON
                                              PARVINDER K. NIJJAR
                                              DEPUTY ATTORNEYS GENERAL
                                              Indianapolis, IN

                                                                               FILED
                               IN THE                                     Dec 11 2019, 2:41 pm

                                                                               CLERK
                         INDIANA TAX COURT                                 Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




J. CHARLES SHEERIN,                             )
                                                )
      Petitioner,                               )
                                                )
             v.                                 ) Cause No. 19T-TA-00007
                                                )
MICHAEL SCHULTZ                                 )
LAPORTE COUNTY ASSESSOR,                        )
                                                )
      Respondent.                               )


                    ON APPEAL FROM A FINAL DETERMINATION OF
                        THE INDIANA BOARD OF TAX REVIEW

                                  FOR PUBLICATION
                                  December 11, 2019

FISHER, Senior Judge

      J. Charles Sheerin has appealed the Indiana Board of Tax Review’s final

determination that upheld the assessment of his real property for the 2015 tax year. Upon

review, the Court affirms the Indiana Board’s final determination.

                        FACTS AND PROCEDURAL HISTORY

      During the year at issue, Sheerin owned a 40 by 150 foot vacant lot in the town of

Long Beach, Michigan Township, LaPorte County, Indiana. (See Cert. Admin. R. at 38,
41.) Sheerin’s lot was rectangular in shape, had a “severe slope,” and was zoned

residential. (See Cert. Admin. R. at 41.) The lot was considered to be buildable even

though a variety of factors, including the topography, lack of rear access, need for septic

installation, and proximity to overhead power lines, could drive up construction costs.

(See Cert. Admin. R. at 38, 41, 50-52, 91-95.)

       For the 2015 tax year, Sheerin’s lot was assigned an assessed value of $220,000.

(See Cert. Admin. R. at 38, 70-71.) Sheerin appealed the assessment to the LaPorte

County Property Tax Assessment Board of Appeals (“PTABOA”). On August 17, 2016,

the PTABOA reduced the assessment to $132,000. (See Cert. Admin. R. at 71, 78.)

       Dissatisfied with this result, Sheerin sought review with the Indiana Board on

October 6, 2016, electing to have his case heard pursuant to the Indiana Board’s small

claims procedures. (See, e.g., Cert. Admin. R. at 1-4.) The Indiana Board held a hearing

on the matter on June 21, 2017, and July 24, 2018.1 During the hearing, the LaPorte

County Assessor conceded that he bore the burden of proof in the administrative process

because Sheerin’s 2015 assessment was more than 5% higher than 2014’s.2 (See Cert.

Admin. R. at 70.) To meet his burden of proof, the Assessor presented, among other

things, an appraisal along with the testimony of its preparer, Mr. Patrick Troy, a certified


1
   During the June 2017 hearing, Sheerin moved for a continuance after the LaPorte County
Assessor presented all of his evidence, explaining that he did not have sufficient time to gather
his own evidence because he recently discovered that his appeal had not been settled. (See,
e.g., Cert. Admin. R. at 96-98.) The Indiana Board granted Sheerin’s motion and resumed the
hearing in July 2018. (See, e.g., Cert. Admin. R. at 16-32, 55 ¶ 2.)
2
   Indiana Code § 6-1.1-15-17.2, commonly referred to as “the burden-shifting rule,” provides that
if the assessment of the same property increases by more than 5% from one year to the next, the
assessor bears the burden of proving that the assessment is correct. See IND. CODE § 6-1.1-15-
17.2 (2016); Orange Cty. Assessor v. Stout, 996 N.E.2d 871, 873 (Ind. Tax Ct. 2013). See also
Nova Tube Indiana II LLC v. Clark Cty. Assessor, 101 N.E.3d 887, 893 n.5 (Ind. Tax Ct. 2018)
(explaining that for purposes of the burden-shifting rule, the term “burden of proof” refers to the
burden of production).
                                                2
residential appraiser. (See, e.g., Cert. Admin. R. at 39-49, 82-96.) The appraisal,

completed in conformance with the Uniform Standards of Professional Appraisal Practice

(USPAP), estimated that Sheerin’s property was worth $160,000 as of January 1, 2015,

based solely on the sales of three vacant lots. (See, e.g., Cert. Admin. R. at 40-41.)

       To rebut, Sheerin presented a map of the town of Long Beach, explaining that it

showed one of those vacant lots was not similar to his property at all because it was

located at the opposite end of town in an entirely different neighborhood and had superior

roadway access. (See Cert. Admin. R. at 35, 114-16.) Furthermore, Sheerin claimed

that the Assessor’s appraisal should be completely disregarded because the

topographical, size, location, and ingress/egress differences between his lot and those

used in the appraisal showed that none of the properties were actually comparable. (See,

e.g., Cert. Admin. R. at 86-95, 109-10.) Sheerin also claimed that the appraisal was

flawed because the appraiser 1) certified that he visually inspected the entire property, as

required by the appraisal’s “Scope of Work” provision, and then admitted that he did not

inspect the entire property; 2) violated another aspect of the “Scope of Work” provision

by failing to inspect the neighborhood; and 3) labeled a photograph as providing a “rear

view of the subject property” even though he knew it did not depict the rear of the property.

(See Cert. Admin. R. at 42-43, 48, 87, 117-19.)

       On January 17, 2019, the Indiana Board issued its final determination explaining

that while the Assessor’s appraisal had some shortcomings, its “minor flaws” did not

negate its probative value completely. (See Cert. Admin. R. at 60-61 ¶ 16(c).) The

Indiana Board further explained that it would not change Sheerin’s 2015 assessment of

$132,000 because 1) “[t]he Assessor made a prima facie case supporting the



                                             3
assessment[;]” 2) “Sheerin failed to rebut the Assessor’s [prima facie] case with probative

market-based evidence[;]” and 3) “[t]he Assessor did not request an increase in the

assessment.” (See Cert. Admin. R. at 60-61 ¶ 16(g) (emphasis added).)

       On March 4, 2019, Sheerin initiated this original tax appeal. The Court took the

matter under advisement on September 17, 2019. Additional facts will be supplied when

necessary.

                                 STANDARD OF REVIEW

       The party seeking to overturn an Indiana Board final determination bears the

burden of demonstrating its invalidity.     Osolo Twp. Assessor v. Elkhart Maple Lane

Assocs., 789 N.E.2d 109, 111 (Ind. Tax Ct. 2003). Thus, to prevail on appeal, Sheerin

must demonstrate to the Court that the Indiana Board’s final determination is, for example,

arbitrary, capricious, an abuse of discretion, or unsupported by substantial or reliable

evidence. See IND. CODE § 33-26-6-6(e)(1), (5) (2019).

                                   LAW AND ANALYSIS

       On appeal, Sheerin has asked the Court to reverse the Indiana Board’s finding that

the Assessor made a prima facie case. (See, e.g., Pet’r Br. Supp. Original Appeal Final

Determination Ind. Bd. of Tax Review (“Pet’r Br.”) at 4.) More specifically, Sheerin

contends that the Indiana Board abused its discretion in finding that the Assessor made

a prima facie case because it did not adequately scrutinize the Assessor’s appraisal;

rather, it simply deferred to the appraiser’s testimony and adopted the “perfidious”

appraisal despite its significant flaws. (See, e.g., Pet’r Resp. Resp’t Br. (“Pet’r Resp. Br.”)

at 1-4.) To support his claim, Sheerin restates many, if not all, of the same arguments




                                              4
that he presented to the Indiana Board during the administrative process.3 (Compare

Pet’r Br. at 2-4 and Pet’r Resp. Br. at 1-4 with Cert. Admin. R. at 42-43, 86-95, 109-10,

114-19.)

       Here, the appraisal’s flaws do not negate the probative value of the Assessor’s

appraisal. Indeed, Sheerin has not presented any market-based evidence showing that

either the appraisal’s $160,000 estimate of value or the PTABOA’s $132,000 assessment

are inaccurate. (See generally Cert. Admin. R.) See also e.g., Jones v. Jefferson Cty.

Assessor, 51 N.E.3d 461, 463-64 (Ind. Tax Ct. 2016) (explaining that a taxpayer may

show an assessment is incorrect by presenting his own market-based evidence (e.g.,

sales data, appraisal, or actual construction costs)). Moreover, Sheerin has not shown

that either the appraiser’s description of the subject property or his adjustments for

topographical, size, and location differences are inaccurate. (See generally Cert. Admin.

R.)

       When, as here, the Indiana Board determines the evidence presented at the

administrative level has probative value, the Court will not reverse its determination that

a litigant made a prima facie case absent an abuse of discretion. See generally, e.g.,

French Lick Twp. Tr. Assessor v. Kimball Int’l, Inc., 865 N.E.2d 732 (Ind. Tax Ct. 2007).

In this case, the Indiana Board evaluated the Assessor’s evidence and determined it had




3
  Sheerin also claims that the Indiana Board’s factual findings that his original assessment was
$220,000 and that the appraiser did not have permission to inspect his entire property are not
supported by substantial evidence. (See Pet’r Br. Supp. Original Appeal Final Determination Ind.
Bd. of Tax Review at 3; Cert. Admin. R. at 57-58 ¶¶ 14(a), (c).) The evidence in the certified
administrative record, however, reveals otherwise. (See Cert. Admin. R. at 38 (a copy of
Sheerin’s property record card that indicates his lot was assessed at $220,000 for the 2015 tax
year), 87 (where the appraiser testifies that he does not “walk [a] property without permission[,]”
leading to the reasonable inference that he did not have permission to inspect Sheerin’s
property).)
                                                5
probative value, finding that despite the inaccuracies, the contents of the appraisal, along

with the appraiser’s testimony, provided a sufficient explanation of the methods and

information used to derive the estimate of value. (See Cert. Admin. R. at 39-49, 82-96.)

See also, e.g., IND. CODE § 6-1.1-15-4(p) (2019) (indicating that the Indiana Board, as the

“trier of fact,” [is to] review the probative value of an appraisal”); Marion Cty. Assessor v.

Washington Square Mall, LLC, 46 N.E.3d 1, 11-12 (Ind. Tax Ct. 2015) (indicating that

when an appraisal contains an error or flaw, the Indiana Board need not find that the

entire appraisal is invalid; rather, the Indiana Board can still rely on the parts of the

appraisal it determines are probative). Accordingly, Sheerin has not met his burden of

demonstrating that the Indiana Board’s final determination constitutes an abuse of

discretion because it comports with the law and is supported by substantial evidence.

See Nova Tube Indiana II LLC v. Clark Cty. Assessor, 101 N.E.3d 887, 892 (Ind. Tax Ct.

2018) (defining an “abuse of discretion”).

                                      CONCLUSION

       For the foregoing reasons, the Court finds that the Indiana Board’s final

determination is supported by substantial evidence and is not an abuse of discretion.

Accordingly, the Court AFFIRMS the Indiana Board’s final determination.




                                              6